              Case 2:19-cv-00181-RSM Document 101 Filed 04/01/21 Page 1 of 2




 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8    JAMES D. GRIEPSMA,

 9                                   Plaintiff,              Case No. C19-181-RSM

10            v.
                                                             ORDER DENYING AS MOOT
11    CHRISTIAN J. ANDERSON, et al.,                         PLAINTIFF’S MOTION FOR
                                                             TRANSCRIPTS
12                                   Defendants.

13

14          This matter comes before the Court on Plaintiff’s Motion entitled “Proposed Ex Parte

15   Motion for Court Transcripts Between the Court and the Defendants’ Counsel,” which the Court

16   interprets as a Motion for Transcripts. Dkt. #99. This matter was closed on October 22, 2020

17   following the Court’s order adopting the Report & Recommendation of the Honorable Michelle

18   L. Peterson and granting Defendants’ motion for summary judgment. Dkts. #92, #93. The case is

19   currently on appeal before the Ninth Circuit. Dkts. #94, #95.

20          A litigant who has been granted leave to proceed in forma pauperis on appeal may move

21   to have transcripts produced at the government’s expense. 28 U.S.C. § 753(f). Section 753(f)

22   allows the Court to order the Government to pay for transcripts “if the trial judge or a circuit judge

23   certifies that the appeal is not frivolous (but presents a substantial question).” Id.

     ORDER DENYING PLAINTIFF’S MOTION FOR TRANSCRIPTS - 1
                 Case 2:19-cv-00181-RSM Document 101 Filed 04/01/21 Page 2 of 2




 1              The Court need not reach the analysis under Section 753(f) given that no hearings were

 2   held in this matter. Consequently, no transcripts are available for production. Plaintiff’s Motion,

 3   Dkt. #99, is therefore DENIED as moot. The Clerk is directed to send copies of this Order to the

 4   Parties.

 5

 6              DATED this 1st day of April, 2021.

 7

 8

 9

10
                                                     A
                                                     RICARDO S. MARTINEZ
                                                     CHIEF UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER DENYING PLAINTIFF’S MOTION FOR TRANSCRIPTS - 2
